
	
		III
		112th CONGRESS
		2d Session
		S. RES. 629
		IN THE SENATE OF THE UNITED STATES
		
			January 1
			 (legislative day, December 30, 2012), 2013
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the production of records by
		  the Committee on Armed Services.
	
	
		Whereas, the United States Air Force has initiated an
			 independent review of the case of Major General John D. Lavelle, who has been
			 nominated to be advanced posthumously on the retired list to the rank of
			 general;
		Whereas, the Committee has received a request from the
			 Secretary of the Air Force that those conducting the independent review of
			 Major General Lavelle's nomination be given access to the Committee's executive
			 session documents relating to Major General Lavelle's 1972 nomination to the
			 rank of lieutenant general on the retired list of the Air Force;
		Whereas, by the privileges of the Senate of the United
			 States and Rule XI of the Standing Rules of the Senate, no evidence under the
			 control or in the possession of the Senate can, by administrative or judicial
			 process, be taken from such control or possession but by permission of the
			 Senate;
		Whereas, when it appears that evidence under the control
			 or in the possession of the Senate is needed for the promotion of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That the Chairman and Ranking
			 Minority Member of the Committee on Armed Services, acting jointly, are
			 authorized to provide, under appropriate security procedures, records from the
			 Committee's executive sessions relating to Major General John D. Lavelle's 1972
			 nomination to those persons conducting the independent review of Major General
			 Lavelle's case on behalf of the Air Force.
		
